DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the instant Specification lacks section headings to organize the application in a layout such as the suggested arrangement provided directly below.  
Appropriate correction is required.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The abstract of the disclosure is objected to because: the abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.  
Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claim 9 is objected to because of the following informalities:  the limitation “the volume” recited twice on line 3 of the claim should be rewritten as “a volume” since it is the first recitation of this limitation in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9-11, 15, 17 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “water” on line 4 of the claim.  It is not clear if this limitation is the same “water” as “water” already recited on line 2 of the claim, or if this is a different “water” type limitation.  Examiner interprets it to be the same.
Claim 9 recites the limitation “the ratio” on line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim, because generating a “ratio” is not necessarily inherent.
Claim 10 recites the limitation “water” on line 3 of the claim.  It is not clear if this limitation is the same “water” as “water” already recited in Claim 1, or if this is a different “water” type limitation.  Examiner interprets it to be the same.
Claim 11 recites the limitation “water” on lines 3 & 4 of the claim.  It is not clear if this limitation is the same “water” as “water” already recited in Claim 1, or if these are different “water” type limitations.  Examiner interprets it to be the same.
Claim 15 recites the limitation “it” on line 2 of the claim.  It is not clear to what “it” refers, “a module”, “the mixed bed ion exchanger”, or “the fibrous ion-exchange material”.  Examiner interprets “it” to be “the module”.
Claim 17 recites the limitations “a mixed bed ion exchanger”, “beads”, and “a fibrous ion-exchange material” on lines 3-5 of the claim.  It is not clear if these limitations are the same or different from the “mixed bed ion exchanger”, “beads”, and “fibrous ion-exchange material” already recited in Claims 16 and 17.  Examiner interprets it to be the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 & 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al., JPS63156591, (“Kubo”, Machine Translation of JPS63156591, published 1988; A machine translation of this patent document was previously provided by Applicant, submitted 10/22/2019, 17 total pages), as evidenced by AmberliteIRA140, (AmberLite IRA410 Product Data Sheet, by DuPont, published November 2019, obtained from Web January 12, 2022, 3 total pages).
Claims 1-6 & 9-11 are directed to a method for producing purified water, a method type invention group.
Regarding Claims 1-6 & 9-11, a first embodiment of Kubo (Embodiment 1) discloses a method for producing purified water, (See Abstract), comprising a step (a) of passing water through a mixed bed ion exchanger, (See bottom of page 2/9, “treatment method with a mixture of activated carbon and an ion-exchanger”), and a step (b) of passing water through a fibrous ion-exchange material, (See bottom of page 2/9, “finally with ion-exchange fibers”).
Embodiment 1 of Kubo does not explicitly disclose the mixed bed ion exchanger having beads having a diameter between 0.2 and 0.7 mm.
Embodiment 2 of Kubo discloses a mixed bed ion exchanger having beads having a diameter between 0.2 to 0.7 mm, (“Example 1…1.8 l of commercially available gel-type ion-exchange resin amberlite…amberlite IRA410”, See bottom of page 7/9, as evidenced by Amberlite IRA410 Product Data Sheet: “Physical Form….spherical beads” and “Particle Size…Particle Diameter…600-750 microns”; 600-750 microns converts to 0.6 mm to 0.75 mm which anticipates the claimed range from 0.6 to 0.7 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Embodiment 1 of Kubo by incorporating the mixed bed ion exchanger having beads having a diameter between 0.2 and 0.7 mm as in Embodiment 2 of Kubo in order to obtain “ultrapure water having a specific electric resistance of no less than 18 MQ cm,” (See pages 7/9-8/9 of Kubo), producing “ultrapure water having…extremely high water quality, which is currently required in many fields” and “results in very low cost”, (See page 9/9 of Kubo), and “it is very effectively used for the electronics industry”, (See page 9/9 of Kubo).
Additional Disclosures Included: 
Claim 2: A method according to claim 1, wherein the purified water is ultrapure water, (See Abstract, Kubo; and “in these methods, ultrapure water…can be obtained”).
Claim 3: A method according to claim 1, wherein step (a) is performed before step (b), (See bottom of page 2/9, Kubo; “treatment method with a mixture of activated carbon and an ion-exchanger and finally with ion-exchange fibers”).
Claim 4: A method according to claim 1 wherein the mixed bed ion exchanger consists of a mixture of anion exchange particles and cation exchange particles, (“”KRAR -> activated carbon -> KFAF”, See page 5/9, and “Hereinafter…KRAR refers to a mixture of a cation and anion-exchange resin”, See page 6/9, Kubo).
Claim 5: A method according to claim 1, wherein the mixed bed ion exchanger is based on styrene divinylbenzene co-polymer, (“Examples of the ion-exchanger used in the present invention…in which an ion-exchange group is introduced into a styrene-divinylbenzene copolymer”, See page 3/9, Kubo).
Claim 6: A method according to claim 1, wherein the fibrous ion-exchange material is a non-woven fibrous ion-exchange material, (“The ion-exchanger fibers used in the present invention…examples of the form of the fiber are any well-known forms…such as…nonwoven fabric”, See page 4/9, Kubo).
Claim 9: A method according to claim 1, wherein the ratio of the volume of the mixed bed ion exchanger to the volume of the fibrous ion-exchange material is between 10:1 and 1:5, (“Example 1…1.8 l of…ion-exchange resin…and 0.2 l of an 1 mm cut fiber-like fiber mixture”, See page 7/9, Kubo;  1.8 L to 0.2 L converts to a ratio of 9:1, which anticipates that value within the range of 10:1 and 1:5 as claimed).
Claim 10: A method according to claim 1, wherein the method comprises a further step (c) of passing water through an activated carbon bed, (See bottom of page 2/9, “treatment method with a mixture of activated carbon and an ion-exchanger”, Kubo).
Claim 11: A method according to claim 1, wherein the method comprises a further step (d) of treating water by reverse osmosis and/or a further step (e) of treating water by electrodeionization, wherein step (d) and step (e) are performed prior to steps (a) and (b), (“In the present invention, it is preferable to treat raw water with an ultrafiltration membrane or a reverse osmosis membrane before treatment with ion-exchanger or activated carbon”, See page 5/9, Kubo; Step(e) is written in an optional manner so it is not required).
Claims 12-15 are directed to a module, an apparatus or device type invention group.
Regarding Claims 12-15, Embodiment 1 of Kubo discloses a module, (See Abstract), comprising a mixed bed ion exchanger, (See bottom of page 2/9, “treatment method with a mixture of activated carbon and an ion-exchanger”), and a fibrous ion-exchange material, (See bottom of page 2/9, “finally with ion-exchange fibers”).
Embodiment 1 of Kubo does not explicitly disclose the mixed bed ion exchanger having beads having a diameter between 0.2 and 0.7 mm.
Embodiment 2 of Kubo discloses a mixed bed ion exchanger having beads having a diameter between 0.2 to 0.7 mm, (“Example 1…1.8 l of commercially available gel-type ion-exchange resin amberlite…amberlite IRA410”, See bottom of page 7/9, as evidenced by Amberlite IRA410 Product Data Sheet: “Physical Form….spherical beads” and “Particle Size…Particle Diameter…600-750 microns”; 600-750 microns converts to 0.6 mm to 0.75 mm which anticipates the claimed range from 0.6 to 0.7 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Embodiment 1 of Kubo by incorporating the mixed bed ion exchanger having beads having a diameter between 0.2 and 0.7 mm as in Embodiment 2 of Kubo in order to obtain “ultrapure water having a specific electric resistance of no less than 18 MQ cm,” (See pages 7/9-8/9 of Kubo), producing “ultrapure water having…extremely high water quality, which is currently required in many fields” and “results in very low cost”, (See page 9/9 of Kubo), and “it is very effectively used for the electronics industry”, (See page 9/9 of Kubo).
Additional Disclosures Included: 
Claim 13: A module according to claim 12, wherein the mixed bed ion exchanger is based on styrene divinylbenzene co-polymer, (“Examples of the ion-exchanger used in the present invention…in which an ion-exchange group is introduced into a styrene-divinylbenzene copolymer”, See page 3/9, Kubo).
Claim 14: A module according to claim 12, wherein the fibrous ion-exchange material is a non-woven ion-exchange material, (“The ion-exchanger fibers used in the present invention…examples of the form of the fiber are any well-known forms…such as…nonwoven fabric”, See page 4/9, Kubo).
Claim 15: A module according to claim 12, wherein it further comprises an activated carbon bed, (See bottom of page 2/9, “treatment method with a mixture of activated carbon and an ion-exchanger”, Kubo).
Claims 16-20 are directed to a water treatment system, an apparatus or device type invention group.
Regarding Claims 16-20, Embodiment 1 of Kubo discloses a water treatment system for producing ultrapure water, (See Abstract), comprising a mixed bed ion exchanger, (See bottom of page 2/9, “treatment method with a mixture of activated carbon and an ion-exchanger”), and a fibrous ion- exchange material, (See bottom of page 2/9, “finally with ion-exchange fibers”).
Embodiment 1 of Kubo does not explicitly disclose the mixed bed ion exchanger having beads having a diameter between 0.2 and 0.7 mm.
Embodiment 2 of Kubo discloses a mixed bed ion exchanger having beads having a diameter between 0.2 to 0.7 mm, (“Example 1…1.8 l of commercially available gel-type ion-exchange resin amberlite…amberlite IRA410”, See bottom of page 7/9, as evidenced by Amberlite IRA410 Product Data Sheet: “Physical Form….spherical beads” and “Particle Size…Particle Diameter…600-750 microns”; 600-750 microns converts to 0.6 mm to 0.75 mm which anticipates the claimed range from 0.6 to 0.7 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Embodiment 1 of Kubo by incorporating the mixed bed ion exchanger having beads having a diameter between 0.2 and 0.7 mm as in Embodiment 2 of Kubo in order to obtain “ultrapure water having a specific electric resistance of no less than 18 MQ cm,” (See pages 7/9-8/9 of Kubo), producing “ultrapure water having…extremely high water quality, which is currently required in many fields” and “results in very low cost”, (See page 9/9 of Kubo), and “it is very effectively used for the electronics industry”, (See page 9/9 of Kubo).
Additional Disclosures Included: 
Claim 17: A water treatment system according to claim 16, wherein the mixed bed ion exchanger and the fibrous ion-exchange material are provided in a single module comprising a mixed bed ion exchanger comprising beads having a diameter between 0.2 and 0.7 mm and a fibrous ion-exchange material, (“KRAF -> activated carbon…”, See page 5/9, Kubo, and “KRAF refers to a mixture of cation-exchange resin and anion-exchange fiber”, See page 6/9, Kubo).
Claim 18: A water treatment system according to claim 16, wherein the mixed bed ion exchanger and the fibrous ion-exchange material are provided in at least two modules, (“Example 1…”1.8 l of…ion-exchange resin…was placed in the former stage…and 0.2 l of…fiber-like fiber mixture…was placed in the latter stage”, page 7/9, Kubo).
Claim 19: A water treatment system according to claim 16, further comprising an activated carbon bed, (See bottom of page 2/9, “treatment method with a mixture of activated carbon and an ion-exchanger”, Kubo).
Claim 20: The water treatment system according to claim 19, wherein said activated carbon bed is mixed with said mixed bed ion exchanger, (See bottom of page 2/9, “treatment method with a mixture of activated carbon and an ion-exchanger”).
Claims 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al., JPS63156591, (“Kubo”, Machine Translation of JPS63156591, published 1988; A machine translation of this patent document was previously provided by Applicant, submitted 10/22/2019, 17 total pages), in view of Komatsu et al., (“Komatsu”, WO 03072221, published 2003, previously provided by Applicant, submitted 10/22/2019, 42 total pages).
Claims 7 & 8 are directed to a method for producing purified water, a method type invention group.
Regarding Claim 7, modified Kubo discloses a method according to claim 1, wherein the fibrous ion-exchange material comprises a layer of fibrous cation-exchange material comprising a substrate into which cation-exchange groups have been introduced, (“composite fiber…was processed with alkali..to obtain cation-exchange fibers having a sulfonic acid group”, See page 7/9, Kubo), by radiation-induced graft polymerization and layers of fibrous anion-exchange material comprising a substrate into which anion-exchange groups have been introduced, (“crossliked yarn…being further processed with hydrochloric acid…anion-exchange fibers having a trimethylammonium methyl group was obtained”, See page 7/9, Kubo), by radiation-induced graft polymerization.
Modified Kubo does not disclose multiple layers of cation-exchange material  where the cation-exchange groups have been introduced by radiation-induced graft polymerization, and multiple layers of anion-exchange material  where the anion-exchange groups have been introduced by radiation-induced graft polymerization.
Komatsu discloses a method with additional layers of cation-exchange material  where the cation-exchange groups have been introduced by radiation-induced graft polymerization, and additional layers of anion-exchange material  where the anion-exchange groups have been introduced by radiation-induced graft polymerization, (See page 13, lines 22-26, See page 14, lines 22-26, and Example 12, See page 30, and Example 1, See page 22, Komatsu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Kubo by incorporating multiple layers of cation-exchange material  where the cation-exchange groups have been introduced by radiation-induced graft polymerization, and multiple layers of anion-exchange material  where the anion-exchange groups have been introduced by radiation-induced graft polymerization as in Komatsu because “fiber membrane base materials such as woven/non-woven fabrics do not cause [a] reduction in [mechanical strength] even when ion exchange groups and/or chelate groups are introduced thereinto by the radiation graft polymerization method, and thus a much larger amount of functional groups can be introduced”, (See page 13, lines 15-21, Komatsu).  By using “radiation graft polymerization…the number and the length of graft chains can be easily be controlled”  for the production of the fibrous ion-exchange material, which in turn, enables “efficient removal of metal ion impurities”, (See page 15, lines 9-18, Komatsu), “from ultra pure water”, (See page 1, lines 9-12, Komatsu).
Regarding Claim 8, modified Kubo discloses a method according to claim 1, wherein the fibrous ion-exchange material is based on polypropylene substrate into which sulfonic groups or quaternary ammonium groups have been introduced, (“Cut fiber was obtained by cutting the…composite fiber…polypropylene…to obtain cation-exchange fibers having a sulfonic acid group”, See page 7/9, Kubo).
Modified Kubo does not disclose wherein the groups have been introduced by radiation-induced graft polymerization.
Komatsu discloses a method wherein ion groups have been introduced by radiation-induced graft polymerization, (See page 13, lines 4-31, Komatsu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Kubo by incorporating wherein the groups have been introduced by radiation-induced graft polymerization as in Komatsu because “fiber membrane base materials such as woven/non-woven fabrics do not cause [a] reduction in [mechanical strength] even when ion exchange groups and/or chelate groups are introduced thereinto by the radiation graft polymerization method, and thus a much larger amount of functional groups can be introduced”, (See page 13, lines 15-21, Komatsu).  By using “radiation graft polymerization…the number and the length of graft chains can be easily be controlled”  for the production of the fibrous ion-exchange material, which in turn, enables “efficient removal of metal ion impurities”, (See page 15, lines 9-18, Komatsu), “from ultra pure water”, (See page 1, lines 9-12, Komatsu).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779